'I"
                      Case 1:19-mj-09038-UA Document 1 Filed 09/26/19 Page 1 of 4



      Approved:           JkJ P.      ~=--...,.-c.:.:.:.::->-
                          SAMUEL P. ROTHSCHILD
                          Assistant United States Attorney

      Before:




      UNITED STATES OF AMERICA                                                    SEALED COMPLAINT

                  - v. -                                                          Violations of
                                                                                  8 U.S.C. §§ 1326(a)
                                                                                  &   (b) (2)
      LAZARO MORALES DELGADO,
           a/k/a "Lazaro Morales-Delgado,"                                        COUNTY OF OFFENSE:
           a/k/a "Lazaro Morales,"                                                BRONX
           a/k/a "Luzaro Morales,"
           a/k/a "Alfredo Giutirrez,"
           a/k/a "Alfredo Giuitirrez,"

                                              Defendant.

      -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   X

      SOUTHERN DISTRICT OF NEW YORK, ss.:

                MATTHEW LEW, being duly sworn, deposes and says that
      he is a Deportation Officer with the United States Department of
      Homeland Security, Immigration and Customs Enforcement ("ICE"),
      and charges as follows:

                                                          COUNT ONE
                                                      (Illegal Reentry)

                1.    From at least on or about August 28, 2019, in the
      Southern District of New York and elsewhere, LAZARO MORALES
      DELGADO, a/k/a "Lazaro Morales-Delgado," a/k/a "Lazaro Morales,"
      a/k/a "Luzaro Morales," a/k/a "Alfredo Giutirrez," a/k/a
      "Alfredo Giuitirrez," the defendant, being an alien, unlawfully
      did enter, and was found in, the United States, after having
      been removed from the United States subsequent to a conviction
      for commission of an aggravated felony, without having obtained
      the express consent of the Attorney General of the United States
      or his successor, the Secretary for the Department of Homeland
      ~Qcurity, to IQJpply for Jdrni~~ion.
          Case 1:19-mj-09038-UA Document 1 Filed 09/26/19 Page 2 of 4




   (Title 8, United States Code, Sections 1326 (a) and (b) (2).)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

          2.   I am an officer with the United States Department
of Homeland Security, ICE, and I have been personally involved
in the investigation of this matter. This affidavit is based in
part on my conversations with law enforcement agents and others,
and my examination of reports and records.  Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   Based on my review of public court records and
records maintained by ICE regarding LAZARO MORALES DELGADO,
a/k/a "Lazaro Morales-Delgado," a/k/a "Lazaro Morales," a/k/a
"Luzaro Morales," a/k/a "Alfredo Giutirrez," a/k/a "Alfredo
Giuitirrez," the defendant, including his criminal history, I
have learned, among other things, the following:

                 a.   MORALES DELGADO is a native and citizen of
Mexico.    He is not, and has never been, a citizen of the United
States.

               b.   On or about October 23, 1996, MORALES
DELGADO, under the name "Lazaro Morales," pleaded guilty in the
Supreme Court for the State of New York, New York County, to,
among other things, assault in the second degree, in violation
of New York Penal Law Section 120. 05 (2) (the "1996 Conviction").

               c.   On or about October 23, 1996, MORALES
DELGADO was sentenced to a term of imprisonment of one to three
years on the 1996 Conviction.

               d.    On or about July 14, 1997, MORALES DELGADO,
under the name "Lazaro Morales-Delgado," was removed from the
United States on the order of a United States Immigration Judge
 (the "1997 Removal") following the 1996 Conviction. The Warrant
of Removal/Deportation associated with the 1997 Removal noted
the following potential aliases: "Luzaro Morales" and "Alfredo
Giutirrez."



                                      2
'   .           Case 1:19-mj-09038-UA Document 1 Filed 09/26/19 Page 3 of 4



                       e.   Before the 1997 Removal, MORALES DELGADO,
        under the name "Lazaro Morales," was fingerprinted and received
        a particular Federal Bureau of Investigation Identification
        Number (the "FIN")

                       f.   ICE has performed searches of all relevant
        ICE indices and confirmed that, following the 1997 Removal,
        MORALES DELGADO never obtained the express consent of the
        Attorney General of the United States, or the Secretary for the
        Department of Homeland Security, to apply or reapply for
        admission to the United States.

                        g.   On or about August 28, 2019, MORALES DELGADO
        was found in the Southern District of New York when he was
        arrested by the New York City Police Department ("NYPD") in the
        Bronx, New York, on charges of, among other things, assault in
        the third degree, in violation of New York Penal Law Section
        120.00 (1) (the "2019 State Case").

                       h.   The 2019 State Case was dismissed, its
        arrest records were sealed, and the fingerprint impressions that
        were taken were destroyed.  Prior to the fingerprint impressions
        being destroyed, however, they were run through law enforcement
        databases and were found to correspond to the FIN.

                  4.    Based on my experience with ICE, I understand
        that assault in the second degree, in violation of New York
        Penal Law Section 120.05(2), qualifies as an aggravated felony
        conviction within the meaning of Section 1326(b) (2) of Title 8
        of the United States Code.

                  5.   I have reviewed a report prepared by a trained
        fingerprint examiner working for ICE who reviewed and compared,
        among other things: (1) the fingerprint impression taken of
        LAZARO MORALES DELGADO, a/k/a "Lazaro Morales-Delgado," a/k/a
        "Lazaro Morales," a/k/a "Luzaro Morales," a/k/a "Alfredo
        Giutirrez," a/k/a "Alfredo Giuitirrez," the defendant, under the
        name "Lazaro Morales-Delgado," noting the aliases "Luzaro
        Morales" and "Alfredo Giutirrez," in connection with the 1997
        Removal; and (2) the fingerprint impressions taken of MORALES
        DELGADO, under the name "Alfredo Giuitirrez," in connection with
        the 1996 Conviction.  The fingerprint impressions came back to
        one and the same individual, LAZARO MORALES DELGADO, a/k/a
        "Lazaro Morales-Delgado," a/k/a "Lazaro Morales," a/k/a "Luzaro
        Morales," a/k/a "Alfredo Giutirrez," a/k/a "Alfredo Giuitirrez,"
        the defendant.



                                           3
        Case 1:19-mj-09038-UA Document 1 Filed 09/26/19 Page 4 of 4



          WHEREFORE, deponent respectfully requests that a
warrant issue for the arrest of LAZARO MORALES DELGADO, a/k/a
"Lazaro Morales-Delgado," a/k/a "Lazaro Morales," a/k/a "Luzaro
Morales," a/k/a "Alfredo Giutirrez," a/k/a "Alfredo Giuitirrez,"
the defendant, and that he be arrested and imprisoned or bailed,
as the case may be.



                            MATTHEW LEW
                            Deportation Officer
                            U.S. Department of Homeland Security




                                    4
